 [ex10-2_001.jpg]

 

SUBSCRIPTION AGREEMENT PAGE 1 of 10

 



 

 [ex10-2_002.jpg]

 



SUBSCRIPTION AGREEMENT PAGE 2 of 10

 

 

 [ex10-2_003.jpg]

 

SUBSCRIPTION AGREEMENT PAGE 3 of 10

 



 

 [ex10-2_004.jpg]

 



SUBSCRIPTION AGREEMENT PAGE 4 of 10

 

 

 [ex10-2_005.jpg]

 



SUBSCRIPTION AGREEMENT PAGE 5 of 10

 

 

 [ex10-2_006.jpg]

 



SUBSCRIPTION AGREEMENT PAGE 6 of 10

 

 

[ex10-2_007.jpg]

 



SUBSCRIPTION AGREEMENT PAGE 7 of 10

 

 

 [ex10-2_008.jpg]

 



SUBSCRIPTION AGREEMENT PAGE 8 of 10

 

 

 [ex10-2_009.jpg]

 



SUBSCRIPTION AGREEMENT PAGE 9 of 10

 

 

[ex10-2_010.jpg] 

 



SUBSCRIPTION AGREEMENT PAGE 10 of 10

 

 